Case 3:19-cv-08004-JJT Document 1-1 Filed 01/07/19 Page 1 of 13

EXHIBIT A
i

oOo On NH WA Ff W WN

NY oO HO NH WHO HO NY HN NO Ke YES FOE Ee FEF FO EO SS hl
on NAN NW Bh WY NYO KH CO OO WAN ND WH Ff WY NY YF OC

 

Case 3:19-cv-08004-JJT Document 1-1

MERLIN LAW GROUP, P.A.
Michael N. Poli, #006431
MPoli(@merlinlawproup.com
Michael J. Ponzo, #028092
MPonzo(@merlinlawegroup.com
2999 North 44th Street, Suite 520
Phoenix, Arizona 85018
Telephone: (80 315-9980
Facsimile: (480) 315-9984

Attorneys for Plaintiff

SUPERIOR COURT OF ARIZONA
COUNTY OF COCONINO

CASE NO.

SK5-ELA, LLC, a Utah limited liability
company,

Plaintiff,
vs.

NATIONWIDE INSURANCE
COMPANY OF AMERICA, an Ohio
corporation; and DEPOSITORS
INSURANCE COMPANY, an Iowa
corporation,

Defendants. :

(Breach of Contract, Breach of
Implied Covenant of Good Faith and
Fair Dealing, and Tortious Bad Faith)

 

 

For its Complaint, Plaintiff SK5-ELA, LLC, hereby alleges as follows:
PARTIES, JURISDICTION AND VENUE
1. Plaintiff SK5-ELA, LLC (“Plaintiff’ or “SK5”) is a Utah limited liability
company registered and authorized to conduct business in Arizona.
2. Defendant Nationwide Insurance Company (‘‘Nationwide”) is an Ohio

corporation conducting business, including insurance transactions, in the State of

Arizona.

Department of Insurance to issue and sell property and casualty insurance in the State of

Arizona,

T2043516.D0CX;1

Upon information and belief, Nationwide is authorized by the Arizona

Filed 01/07/19 Page 2 of 13

FILED
Valerie Wyant
CLERK, SUPERIOR COURT
10/02/2018 10:17PM
BY: SCALANDRA
DEPUTY

Case No.: 80300CV201800508
HON. HONORABLE CATHLEEN BROWN NICHOLS

COMPLAINT

Jury Tri, emande

Commercial Court Requested

 
—

o oO YN NWN NH SF WH NH

bt hw NH WH WN KO KO KN DR wm ml
oC SI NAN WU BB WO NY —|& CO CO CO HD DB A FF WH NH KK O&O

 

Case 3:19-cv-08004-JJT Document 1-1 Filed 01/07/19 Page 3 of 13

3. Defendant Depositors Insurance Company (“Depositors”) is an Iowa
corporation conducting business, including insurance transactions, in the State of
Arizona. Upon information and belief, Depositors is authorized by the Arizona
Department of Insurance to issue and sell property and casualty insurance in the State of
Arizona.

4. This lawsuit involves property insurance coverage for certain real property
situated in Coconino County, Arizona.

5. Subject matter jurisdiction is proper pursuant to Arizona Constitution,
article six, section fourteen and Arizona Revised Statutes (““A.R.S.”) section 12-123,

6. The amount in controversy exceeds the minimum jurisdictional limit of this
Court.

7. Pursuant to A.R.S. § 12-401, venue is proper in this Court.

8. The Lodge respectfully demands a trial by jury on all issues so triable.

FACTUAL ALLEGATIONS

9. Shelton-Cook Real Estate Services, Inc. (“Shelton-Cook”) is the former
owner of the real property located at 3601 South Lake Mary Road, Flagstaff, Arizona
86005 (the “Property”).

10. The Property consists of seventeen three story apartment buildings, five
vehicle parking garage structures, a single-story clubhouse building, and forty-two
carport canopy structures.

11. | Nationwide and/or Depositors (collectively, the “Defendants”), or their
affiliate issued an insurance policy to Shelton-Cook covering the Property, with a policy
period beginning February 01, 2015 and ending on February 1, 2016. The policy of
insurance is identified as policy number ACP BPHD 3017021702 (the “Policy”).

12. On or about July 1, 2015, a storm struck and damaged the Property (“the
Loss”). The storm included hail and high winds.

13. Shelton-Cook timely submitted a claim to the Defendants. Defendants
assigned the Claim the claim number 0702PE095117 (“the Claim”).

T2043516.DOCX;1 2

 
—

So Oa nN DH A HP WW N

BO wo NH WH KH ND KN WN NN KK HK KK KK KF KF KR KF KK
on A MN BR WwW NY YF OD OBO WANA KH NHN FP WD NY YF &

 

Case 3:19-cv-08004-JJT Document 1-1 Filed 01/07/19 Page 4 of 13

14. Defendants assigned the Claim to an independent adjuster and to
Augspurger Komm Engineering, Inc. (“Augspurger”) to conduct an inspection and
analysis of the roofing systems.

15. | Augspurger’s report indicates a date of loss as May 17, 2016. Its report
concludes that the significant damage to the roofs was a result of improper snow removal
procedures by the previous management company, roughly two years prior to the
inspection. The report indicates that the linear marks are suggestive of utilizing a flat-
ended shovel to remove the snow from the roof.

16. The independent adjuster did not prepare a report.

17. Plaintiff purchased the Property from Shelton-Cook on or about May 1,
2016.

18. In connection with the sale of the Property to Plaintiff, Shelton-Cook
assigned its rights and interests pertaining to the Claim to the Plaintiff.

19. On or about June 22, 2016, David Morris of MRM Roofing, LLC
performed an assessment of the roofs. Morris determined that the roofs suffered
significant damage due to the hail, wind and snow. Mr. Morris noted marks on the main
roof as a possible branch that had come down during a storm. As to the accusation of
someone on the roof shoveling off snow, Mr. Morris was assured that there would have
been no one allowed to get on a roof covered with snow to do such.

20. Onor about June 26, 2016, Gorman Services, Inc., performed an evaluation
and proposal regarding the roofs. His evaluation indicated that although the roofs were
found to have some damage from the hail storm, they were watertight and performing
well.

21. Defendants have a non-delegable duty to properly adjust the insurance
claim and are vicariously liable for the actions of Augspurger and any other entity or
person hired or retained by the Defendants or any of their agents, contractors, or

employees.

12043516.DOCX;1 3

 
Oo won WBN WT HP WH NHN =

bo NO BN NH YP NY WN NN NY KK $= KF | FF HF S| Re ee
CoO; ON OO BUH ei Sl llc Ul Ol OUTS tC DO NH

 

Case 3:19-cv-08004-JJT Document 1-1 Filed 01/07/19 Page 5 of 13

22. On or about October 3, 2016, Defendants submitted correspondence to
attorney Viola who at the time was representing Shelton-Cook, indicating that based on
Augspurger’s report the damages to the shingles were mechanical in nature due to the use
of tools in connection with improper snow removal. Defendants indicated that the marks
on the shingles were there prior to Shelton-Cook purchasing the property, as suggested by
an email by the previous owner’s maintenance director. This correspondence reaffirms
Defendants’ denial stating the damage occurred prior to the policy inception of February
1, 2015.

23. Defendants also refused to re-inspect the Property stating that, based on its
investigation, the timing of the hail preceded the policy period.

24.  Onor about August 7, 2018, Plaintiff, through its affiliate, retained Skipton
& Associates, Inc., a public adjusting firm, (“SAT”) to assist with the Claim.

| 25. Defendants have failed or refused to pay any amounts owed under the
Policy.
COUNT ONE
(Breach of Insurance Contract)

26. Plaintiff incorporates the foregoing allegations by this reference.

27. Defendants agreed to insure the Property under the Policy, and in
connection therewith, undertook indemnity obligations to Shelton-Cook.

28. Defendants received premiums from Shelton-Cook in exchange for their
indemnity obligations under the Policy.

29. The Policy, like all agreements in the State of Arizona, contains an implied
covenant of good faith and fair dealing.

30. | Shelton-Cook and Plaintiff have fulfilled all their obligations under the
Policy.

31. By wrongfully failing to fully indemnify and pay the Claim, Defendants
breached the insurance contract insuring the Property, including the implied covenant of

good faith and fair dealing in that insurance contract, thereby depriving Plaintiff of the

T2043516,DOCX;1 4

 
NM WHO NM HN fH HO HN KN NN KR BR KH HH Ke Se FSF HE HS
ao tI KO hh BR HY NOY KF Oo CO CO HD HN NN BR WY NY KF OS

Oo oO tN DW WN FP WO NO —

 

Case 3:19-cv-08004-JJT Document 1-1 Filed 01/07/19 Page 6 of 13

benefits it was to have received under that insurance contract, as assigned to Plaintiff by
Shelton-Cook.

32. Defendants failed to perform their obligations under the insurance contract.

33. Defendants failed to conduct an adequate and timely investigation of the
loss and failed to make payments owed under the Policy.

34. Defendants breached their contractual obligations to Shelton-Cook and
Plaintiff.

35. Defendants breached the contract for insurance, including the implied
covenant of good faith and fair dealing, thereby giving rise to damages.

36. As a direct and proximate result of the conduct by Defendants, Plaintiff
sustained reasonably foreseeable damages in an amount to be proven at trial.

37. Plaintiff is also entitled to an award of its costs and attorneys’ fees under
A.RS. §§ 12-341 and 12-341.01.

WHEREFORE, on this claim, Plaintiff requests judgment against the Defendants
as follows:

A. For compensatory damages in a just and reasonable amount

(including both contractual damages and extra-contractual or
consequential damages);
For attorneys’ fees and costs;
For pre- and post-judgment interest;

For taxable costs pursuant to A.R.S. § 12-341; and

moo f

For such other and further relief as the Court deems just and proper.

COUNT TWO
(Bad Faith)
'38. Plaintiff incorporates the foregoing allegations by this reference.
39, Arizona courts have explicitly held that an “insurance contract is not an

ordinary commercial bargain; ‘implicit in the contract and the relationship is the insurer’s

72043516.DOCX; | 5

 
Co oN AW BR WwW HB &

Bo wo DN NY HO KD NO NY NO HS | FF KF YF KF Fe OES S| eS
Oo NN NH BR WN K& OD OO ODnH DH NH FP WN YF CO

 

Case 3:19-cv-08004-JJT Document 1-1 Filed 01/07/19 Page 7 of 13

obligation to play fairly with its insured.’”” Zilisch v. State Farm Mut. Auto. Ins. Co., 196
Ariz. 234, 237, 995 P.2d 276, 279 (2000) (quoting Rawlings v. Apodaca, 151 Ariz. 149,
154, 726 P.2d 565, 570 (1986)). An “insurer has ‘some duties of a fiduciary nature,’
including ‘[e]qual consideration, fairness and honesty.’” Id.

40. Furthermore, “[t]he carrier has an obligation to immediately conduct an
adequate investigation, act reasonably in evaluating the claim, and act promptly in paying
a legitimate claim. It should do nothing that jeopardizes the insured’s security under the
policy. It should not force an insured to go through needless adversarial hoops to achieve
its rights under the policy. It cannot lowball claims or delay claims hoping that the
insured will settle for less. Equal consideration of the insured requires more than that.”
Zilisch, 196 Ariz. at 238, 995 P.2d at 280.

41. In all aspects of investigating or evaluating a claim, an insurance carrier is
required to give as much consideration to policyholder’s interests as it does to its own
interests.

42. Arizona law provides that “the insured is entitled to expect that the insurer
will be ‘on his side’ at least to the extent of treating him honestly and fairly... .”
Rawlings, 151 Ariz. 149, 155, 726 P.2d 565, 571 (1986)

43. Under Arizona law, “An insurance company must conduct an ‘adequate
investigation’ into an insured’s claim for benefits.” American Family Mut. Ins. v. Grant,
222 Ariz. 507, 512, 217 P.3d 1212, 1217 (App. 2009).

44, “Indifference to facts or failure to investigate are sufficient to establish the
tort of bad faith.” Rawlings, 151 Ariz. at 162, 726 P.2d at 578; Nardelli v. Metropolitan
Group Property & Cas. Ins, Co., 230 Ariz. 592, 604, 277 P.3d 789, 801 (App. 2012).

45. “An insurance company’s failure to adequately investigate . . . becomes
material when a further investigation would have disclosed relevant facts.” Aetna Cas. &
Sur. Co. v. Superior Court in and for County of Maricopa, 161 Ariz. 437, 440, 778 P.2d
1333, 1336 (App. 1989).

T2043516.DOCX; | 6

 
oOo Oo YN NHN A BPW NY

NY NM NY NH KH NY KN NW NHN KH KH RK RP Re Se FP Ee SE
oD KN NW BR WD NY KH OD OBO WAHAT KD nH FP WY YF O&O

 

Case 3:19-cv-08004-JJT Document 1-1 Filed 01/07/19 Page 8 of 13

46. “When recovery is sought under an insurance contract, the insured has the
burden of proving that his loss was due to an insured risk.- In order to establish a prima
facie case, [the insured] must prove the insurance policy, the happening of the insured
event, and the giving of notice as provided in the policy. The insurer, on the other hand,
has the burden of showing that the loss was within a policy exclusion.” Pacific Indem.
Co. v. Kohthase, 9 Ariz. App. 595, 597, 455 P.2d 277, 279 (1969).

47, The Claim is a covered loss under the Policy.

48, Pursuant to the terms of the Policy, Defendants were obligated to pay
Plaintiff, as assignee of Shelton-Cook, for the loss associated with and arising from the
storm.

49. Pursuant to the Policy and Arizona common law, Defendants owe and
continue to owe a duty of good faith and fair dealing to Plaintiff, as assignee of Shelton-
Cook. Defendants breached their duty of good faith and fair dealing to the Plaintiff, both
substantively and by bad faith claims handling.

50. Defendants failed to conduct an adequate investigation of the Claim.

51. Defendants failed to process the Claim in a proper manner.

52. Without any reasonable justification for doing so, Defendants have failed to
make payments owed to Plaintiff under the Policy for the Loss, by committing improper
acts.

53. As a direct and proximate result of the acts and omissions of the
Defendants, Plaintiff has suffered both contract damages and extra-contractual /
consequential damages.

54, Plaintiff is entitled to an appropriate award of punitive damages.

55. Plaintiff is also entitled to an award of its costs and attorneys’ fees under
A.R.S. §§ 12-341 and 12-341.01.

WHEREFORE, on this claim, Plaintiff requests judgment against the Defendants

as follows:

T2043516.DOCX;1 7

 
Oo On NWN nA FF WD NO —

NO NH NH WH NY HN WN NN NN HK HR YF HH KF HF KH PF S|
CoN NM BR WwW NY KF OO WOAH DA FP W YH =| CO

 

Case 3:19-cv-08004-JJT Document 1-1 Filed 01/07/19 Page 9 of 13

G
H.
I.
J.

K.

For compensatory damages in a just and reasonable amount
(including both contractual damages and extra-contractual or
consequential damages);

For exemplary or punitive damages in a just and reasonable amount;
For attorneys’ fees and costs;

For pre- and post-judgment interest,

For taxable costs pursuant to A.R.S. § 12-341; and

For such other and further relief as the Court deems just and proper.

DATED this 2nd day of October, 2018.

T2043516,DOCX;I

MERLIN LAW GROUP, P.A.

By_/4/ Michael N. Poli
Michael N. Poli
Michael J. Ponzo
Attorneys for Plaintiff

 
LOLG68ZH WS UO AAD UNOQOGINZy

Case 3:19-cv-08004-JJT Document 4-1 Filed 01/07/19 Page 10 of 13

heres p's
ie

‘ UF oi cing
DEPT, Of INSURANCE
Person/Attorney Filing: Michael N Poli

Mailing Address: 2999 North 44th Street Suite 520 DEC 1 9 2018
City, State, Zip Code: Phoenix, AZ 85018 giMe EY
Phone Number: (480) 315-9980 ERVICE OF PROCESS

E-Mail Address: llieber@merlinlawgroup.com
[ ] Representing Self, Without an Attorney
(If Attorney) State Bar Number: 006431, Issuing State: AZ

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF COCONINO

SKS-ELA, LLC

Plaintiff(s), Case No. §0300CV201800508
Vv.

Nationwide Insurance Company of SUMMONS

America, et al.

Defendant(s).

To: Nationwide Insurance Company of America

WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE,

1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
served on you with this Summons.

2. If you do not want a judgment taken against you without your input, you must file an
Answer in writing with the Court, and you must pay the required filing fee. To file your
Answer, take or send the papers to Clerk of the Superior Court, 200 N. San Francisco
St., Flagstaff, Arizona 86001 or electronically file your Answer through one of Arizona's
approved electronic filing systems at http://www.azcourts.gov/efilinginformation,

Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
of this Summons.

Note: If you do not file electronically you will not have electronic access to the documents
in this case.

 

3. If this Summons and the other court papers were served on you within the State of
Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
date of service, not counting the day of service. If this Summons and the other court papers
were served on you outside the State of Arizona, your Answer must be filed within
THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
service.
LOLBESTE 30S UY AOD UnejognzTy

Case 3:19-cv-08004-JJT Document 1-1 Filed 01/07/19 Page 11 of 13

Requests for reasonable accommodation for persons with disabilities must be made to
the court by parties at least 3 working days in advance of a scheduled court proceeding.

GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
and for the County of COCONINO

SIGNED AND SEALED this date:October 2, 2018

Valerie Wyant
Clerk of Superior Court

By:SCALANDRA
Deputy Clerk

 
LOLE68TR 30S UOy AOU UNOQOUINTY

Case 3:19-cv-08004-JJT Document 1-1 Filed 01/07/19 Page 12 of 13

FILED
Valerie Wyant
CLERK, SUPERIOR COURT
10/02/2018 10:17PM

-_ BY: SCALANDRA
Person/Attorney Filing: Michael N Poli eS
Mailing Address: 2999 North 44th Street Suite 520 Case No.: $0300CV201 800508
City, State, Zip Code: Phoenix, AZ 85018 —————————_

Phone Number: (480) 315-9980

E-Mail Address: llieber@merlinlawgroup.com

{ C1 ] Representing Self, Without an Attorney

(If Attorney) State Bar Number: 006431, Issuing State: AZ

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF COCONINO

SK5-ELA, LLC

Plaintiff(s), Case No.

Vv.

Nationwide Insurance Company of CERTIFICATE OF

sone ee COMPULSORY ARBITRATION
Defendant(s).

I certify that ] am aware of the dollar limits and any other limitations set forth by the

Local Rules of Practice for the Coconino County Superior Court, and I further certify that
this case IS NOT subject to compulsory arbitration, as provided by Rules 72 through 77 of
the Arizona Rules of Civil Procedure.

RESPECTFULLY SUBMITTED this

By: Michael N Poli /s/
Plaintiff/Attorney for Plaintiff
So on A wa ff WY NN

Ny NY BH NH WH WH NY NY NN KY | | | He Se Fe KF — SS
on KN A BR WO NY KF OO BPA DA NH FF YW NY YY O&O

Case 3:19-cv-08004-JJT Document 1-1

MERLIN LAW GROUP, P.A.
Michael N. Poli, #006431
MPoli@merlinlawproupcom
Michael J. Ponzo, 2
MPonzo@merlinlawgroup.com
2999 North 44th Street, Suite 520
Phoenix, Arizona 85018
Telephone: (480) 315-9980
Facsimile: (480) 315-9984
Attorneys for Plaintiff

SK5-ELA, LLC, a Utah limited liability
company,

Plaintiff,
vs,

NATIONWIDE INSURANCE COMPANY
OF AMERICA, an Ohio corporation; and
DEPOSITORS INSURANCE COMPANY,
an Iowa corporation,

Defendants

Filed 01/07/19 Page 13 of 13

FILED
Valerie Wyant
CLERK, SUPERIOR COURT
10/02/2018 10:17PM
BY: SCALANDRA
DEPUTY

Case No.: $0300CV201800508
HON. HONORABLE CATHLEEN BROWN NI

SUPERIOR COURT OF ARIZONA
COUNTY OF COCONINO

Case No.:

DEMAND FOR JURY TRIAL

 

 

above-captioned action.

72035499, DOCX; |

 

Pursuant to the provisions of Arizona Rule of Civil Procedure 38(b), Plaintiff

SK5-ELA, LLC hereby requests a trial by jury of all issues triable of right by a jury in the

DATED this 2nd day of October, 2018.

MERLIN LAW GROUP, P.A.

By __4s/ Michael N. Poli
Michael N. Poli
Michael J. Ponzo
2999 North 44th Street, Suite 520
Phoenix, Arizona 85018
Attorneys for Plaintiff

CHOLS,

 
